Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered May 1,1981, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel is hereby relieved of his assignment (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). O’Connor, J. P., Weinstein, Brown and Kunzeman, JJ., concur.